United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
REGIONAL OFFICE, Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Fernando E. Grajales, for the appellant
Office of Solicitor, for the Director

Docket No. 11-631
Issued: December 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 7, 2011 appellant, through her representative, filed a timely appeal from a
July 13, 2010 decision of the Office of Workers’ Compensation Programs (OWCP) regarding the
denial of her traumatic injury emotional condition claim. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established that she developed an emotional condition
in the performance of duty on October 21, 2009.
On appeal appellant and her representative contend that the evidence of record establishes
that the confrontation that occurred on October 21, 2009 is a compensable factor of employment
and that she has established that her multiple panic attacks were caused by her federal
employment.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 26, 2009 appellant, then a 36-year-old loan specialist, filed a traumatic injury
claim alleging that her multiple panic attacks were due to being threatened by John Duplessis,
coworker and union steward, on October 21, 2009 when in her role as a chief union steward she
assigned him the task of reviewing performance standards. Specifically she alleged that
Mr. Duplessis yelled and threatened he would get her which she found to be terroristic and her
fear of being murdered.
By letter dated November 2, 2009, OWCP informed appellant that the evidence of record
was insufficient to support her claim and advised her as to the evidence required to support her
claim. Appellant was given 30 days to provide the requested information.
Subsequently OWCP received evidence in support of appellant’s claim. In an
October 21, 2009 e-mail, Stephanie Alexander, a loan servicing officer, detailed what occurred
on October 21, 2009, which she stated was “a follow up to the union[-]related incident.”
Mr. Duplessis stated that while he was at his desk appellant “requested that he handle some
union assignments in an unprofessional manner.” At this point, he informed her that her manner
was inappropriate and “he was not going to tolerate her tone of voice.” After appellant left his
desk, Mr. Duplessis went over to her workstation “and had words with her which escalated to the
use of foul language on” his part. Jo Staggers, a coworker, overheard the altercation and
escorted Mr. Duplessis away in order to avoid any further outburst from Mr. Duplessis. While
discussing the incident with appellant, she stated that she did not use foul language when
discussing union matters with Mr. Duplessis and would not advise what part of her conversation
with Mr. Duplessis caused his anger towards her.
On October 21, 2009 Dr. Theron R. Bowers, Jr., a treating Board-certified psychiatrist,
saw appellant for panic attacks. He diagnosed anxiety due to a coworker’s verbal assault.
Appellant related that a coworker verbally assaulted her and that after the incident she was left
alone and became fearful of what the coworker would do to her.
In an October 23, 2009 counseling memorandum for disrespectful conduct,
Ms. Alexander stated that Mr. Duplessis had engaged in a disrespectful and rude exchange on
October 21, 2009 with a coworker.
In an October 26, 2009 response to the counseling memorandum, Mr. Duplessis provided
his version as to the October 21, 2009 incident with appellant. He stated that appellant
approached him while he was at his desk in a very rude manner and that he asked her several
times to leave and take the contents she placed on his desk with her. Mr. Duplessis stated that
appellant continued to ask nonbusiness-related questions and made an unprofessional comment
as she went back to her desk. At this point, he followed her to her desk and informed her that her
rude manner and the comments she made to him as she left his work area were not appreciated.
Mr. Duplessis stated that he then told appellant to either e-mail him or make an appointment for
his convenience. In concluding, he commented that she was not his supervisor the last time he
checked.

2

In an October 27, 2009 report, Dr. Bowers diagnosed multiple panic attacks due to a
personal attack by a coworker at work on October 21, 2009. He recommended 45 days of
convalescent leave for appellant.
In an October 28, 2009 e-mail witness statement, Ms. Staggers, a coworker, provided
information regarding the event of October 21, 2009. She stated that she overheard angry talk
and saw Mr. Duplessis walking away from appellant’s desk. Ms. Staggers related that James
Buford later talked with Mr. Duplessis. She related that there was no injury to her knowledge.
In an October 28, 2009 e-mail witness statement, James Buford, a coworker and union
steward, related that Mr. Duplessis approached appellant in a hostile and confrontational manner
and that he overheard him using obscenities towards appellant. He stated that he attempted to
calm the situation by physically inserting himself between appellant and Mr. Duplessis, but was
ignored by Mr. Duplessis. Lastly, Mr. Buford stated that Darryl Brady, Assistant Director,
motioned to Mr. Duplessis to come over to him and then was escorted out of appellant’s area by
another employee.
In an October 28, 2009 e-mail witness statement, Mr. Brady stated that on October 21,
2009 he witnessed Mr. Duplessis talking in a loud tone to appellant, but that he could not hear
what was said. He did state that the tone used by Mr. Duplessis was harsh and loud with a
confrontational manner. Mr. Brady stated that he asked several times for Mr. Duplessis to lower
his voice until he was led away by another coworker who he believed was Ms. Staggers.
In an October 28, 2009 report, Denise Gabino, human resources liaison, detailed
information from appellant and Fernando Grajales, president of the local union, regarding the
confrontation between appellant and Mr. Duplessis. Mr. Grajales contacted her on October 26,
2009 when he indicated that he came to discuss the disagreement2 between appellant and
Mr. Duplessis which he stated “became aggressive and potentially violent.” He related that
appellant was receiving treatment for her anxiety and fear as a result of the incident as a result of
this traumatic injury. Ms. Gabino related that appellant contacted her in the afternoon of
October 26, 2009 to provide information as to what had occurred. Appellant related that she
went to assign union work to Mr. Duplessis at this desk on behalf of Mr. Grajales. Mr. Duplessis
followed her back to her desk following the assignment and according to appellant “walked up
on her in a terroristic state and was pointing at [her]” when Mr. Buford interposed himself
between them. She alleged that Mr. Duplessis threatened her when he stated that he was “going
to get your ass straight right now” and that she was to “keep your ass away from me and away
from my desk.” Appellant also alleged that Mr. Duplessis continued to yell at her as he was
taken away by other employees. She stated that she was unable to return to work because of her
panic attack, terrible fear and shaken mental state as a result of this confrontation. Appellant
informed Ms. Gabino “that she is simply too traumatized to return to work right now” and that
she was afraid of being murdered by Mr. Duplessis.
In an October 30, 2009 e-mail witness statement, Teresa Gonzalez, loan technician, stated
that she overheard the conversation with Mr. Duplessis at his desk as she sits near him. She
2

October 1, 2009 was listed as the date of the injury, but this appears to be a typographical error as the
confrontation between appellant and Mr. Duplessis occurred on October 21, 2009.

3

related that appellant threw papers on Mr. Duplessis’ desk and instruct “him in a louder than
normal conversation voice that ‘he had to do it.” At this point, Mr. Duplessis stated that he was
going to talk with Fernando and appellant replied by raising her voice saying “‘you don’t have to
talk to Fernando. I said you have to do it.’” Mr. Duplessis reiterated that he was going to check
with Fernando and appellant in a louder voice instructed appellant to do what she instructed him
to do and that Fernando did not need to be contacted. Ms. Gonzalez stated that at no time during
the conversation with appellant did Mr. Duplessis raise his voice and it was apparent he was
trying to restrain himself.
In a November 30, 2009 response to OWCP’s request for additional information,
appellant related that on October 21, 2009 Mr. Duplessis verbally attacked her and threatened her
with physical harm. She also alleged that Mr. Buford prevented Mr. Duplessis from striking her
by holding him back. In addition appellant alleged that Mr. Brady attempted several times to get
Mr. Duplessis to leave the area and be quiet due to his unprofessional and inappropriate
behavior. According to appellant Mr. Duplessis continued his assault of her and disregarded
direct orders to cease his behavior until being removed by another employee.
In December 7, 2009 letters, the employing establishment instructed both appellant and
Mr. Duplessis to have no written or verbal contact with each other. Both appellant and
Mr. Duplessis signed their respective letters.
By decision dated December 14, 2009, OWCP denied appellant’s claim on the grounds
that she had not established any compensable factor of employment.
On January 13, 2010 appellant requested an oral hearing before an OWCP hearing
representative, which was held on April 26, 2010. She contended that she established that the
altercation was in the performance duty as she was attacked at work by a coworker. Appellant
stated that the altercation with Mr. Duplessis arose from his hostility and anger at having to take
union assignments from her in her capacity as chief steward. The union assignment she gave
him involved reviewing performance standards.
Appellant submitted email evidence showing that Mr. Duplessis had been removed from
his job as steward by the union as a result of the October 21, 2009 altercation with appellant.
She also submitted a copy of an October 19, 2009 e-mail in which she was instructed to assign
review of the proposed performance standards to a group which included Mr. Duplessis.
On February 19, 2010 OWCP received evidence from the employing establishment
regarding the October 21, 2009 altercation between appellant and Mr. Duplessis. In a
December 8, 2009 report of contact, Darryl Brady and Kevin Nelson noted that none of the
witness’ statements or reports concerning the October 21, 2009 altercation stated that appellant’s
life had been threatened by Mr. Duplessis. In addition none of the witness’ statements support
appellant’s allegations that she was threatened verbally or physically by Mr. Duplessis.
In a June 21, 2010 report, Dr. Bowers opined that appellant’s preexisting depression had
been aggravated by the October 21, 2009 incident with Mr. Duplessis. On October 21, 2009
appellant alleged that Mr. Duplessis attempted to physically attack her, but was stopped by
another coworker and that as a result she became fearful that she would never see her children

4

again. Dr. Bowers related that appellant stated that she had been “subjected to terroristic
threatening by” Mr. Duplessis. He diagnosed anxiety attacks, anxiety and chronic depression.
By decision dated July 13, 2010, an OWCP hearing representative affirmed the denial of
her claim.
LEGAL PRECEDENT
To establish a claim that she sustained an emotional condition in the performance of duty,
an employee must submit the following: (1) medical evidence establishing that she has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her emotional condition.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.4 There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation.5 Where the disability results from an
employee’s emotional reaction to her regular or specially assigned duties or to a requirement
imposed by the employment, the disability comes within the coverage of FECA.6 On the other
hand, the disability is not covered where it results from such factors as an employee’s fear of a
reduction-in-force or her frustration from not being permitted to work in a particular
environment or to hold a particular position.7
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.8 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor.9 When the matter asserted is a compensable factor of employment and the evidence of

3

V.W., 58 ECAB 428 (2007); Donna Faye Cardwell, 41 ECAB 730 (1990).

4

L.D., 58 ECAB 344 (2007); Robert Breeden, 57 ECAB 622 (2006)

5

A.K., 58 ECAB 119 (2006); David Apgar, 57 ECAB 137 (2005).

6

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

7

J.F., 59 ECAB 331 (2008); Gregorio E. Conde, 52 ECAB 410 (2001).

8

D.L., 58 ECAB 217 (2006); Jeral R. Gray, 57 ECAB 611 (2006).

9

K.W., 59 ECAB 271 (2007); David C. Lindsey, Jr., 56 ECAB 263 (2005).

5

record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.10
ANALYSIS
Appellant did not attribute her emotional condition to her regular or specially assigned
duties under Cutler. Rather, she attributed her condition to confrontations with Mr. Duplessis on
October 21, 2009. Appellant’s primary allegation is that she was threatened with physical harm
by Mr. Duplessis. The Board finds that she did not establish a compensable factor of
employment in this regard.
Appellant also alleged that a hostile confrontation with Mr. Duplessis occurred in the
workplace on October 21, 2009 which caused her anxiety and panic reaction. She alleged that
Mr. Duplessis terrorized her and verbally assaulted her at her workstation. Appellant also
alleged that Mr. Buford prevented Mr. Duplessis from striking her by holding him back. In
addition she alleged that several attempts were made by Mr. Brady to get Mr. Duplessis to leave
the area and be quiet due to his unprofessional and inappropriate behavior. Lastly appellant
alleged that Mr. Duplessis continued his assault of her and disregarded direct orders to cease his
behavior until being removed by another employee.
It is well established that verbal altercations, difficult relationships or abuse in the
workplace, if proven, may constitute a compensable factor of employment.11 This includes
exchanges between an employee and his supervisor, or between coworkers.12 This does not
imply, however, that every statement uttered in the workplace will give rise to coverage under
FECA.13 In the context of disputes or difficult relationships alleged between coworkers, mere
perceptions or generally stated assertions of dissatisfaction with coemployees will not support a
claim for an emotional disability.
This case is unlike Donald L. Eaton14 in which the Board found a compensable factor of
employment had been established with respect to an altercation between Mr. Eaton and a
coworker. In that case the verbal exchange occurred initially due to an internal union matter, but
developed into a loud verbal exchange took place between Mr. Eaton and Mr. McGregor. In
Eaton, the evidence of record supported that Mr. Eaton was subjected to a hostile verbal
confrontation accompanied by an assaultive gesture by Mr. McGregor, which Mr. McGregor did
not dispute. In the present case, the record contains no evidence that appellant was physically
threatened or assaulted by Mr. Duplessis. The employing establishment noted an investigation
had been performed and there was no evidence that Mr. Duplessis had threatened appellant or
was a threat to her. Similarly, the witness statements do not support appellant’s allegations of
10

Robert Breeden, 57 ECAB 622 (2006).

11

See J.F., 59 ECAB 331 (2008); C.S., 58 ECAB 137 (2006); Donney T. Drennon-Gala, 56 ECAB 469 (2005).

12

Denise Y. McCollum, 53 ECAB 647 (2002).

13

T.G., 58 ECAB 189 (2006).

14

Docket No. 96-1393 (issued August 20, 1998).

6

threats or verbal abuse and contain contradictory information. Mr. Buford stated that
Mr. Duplessis used obscenities towards appellant and approached her in a hostile and
confrontational manner. Ms. Staggers on the other hand stated that she overheard angry talk and
makes no mention of any obscenities. She also noted that she saw Mr. Duplessis walk away
while Mr. Buford stated that Mr. Duplessis was taken away by another employee. Mr. Buford
also related trying to calm Mr. Duplessis down by inserting himself between appellant and
Mr. Duplessis, but does not state that he did so to prevent Mr. Duplessis from physically harming
appellant. Similarly, Mr. Brady stated that he overheard Mr. Duplessis talking in a loud tone
which he described as harsh and in a confrontational manner. Mr. Brady stated that he asked
Mr. Duplessis several times to lower his voice and that Mr. Duplessis was led away by another
coworker, who he believed was Ms. Staggers. None of the statements given by Mr. Brady,
Mr. Buford or Ms. Staggers address the specifics of appellant’s allegations that she was verbally
abused and threatened by Mr. Duplessis. Thus, they are insufficient to establish any verbal abuse
or threats.
The record also contains a counseling memorandum to Mr. Duplessis for unprofessional
behavior, Mr. Duplessis’ response which alleged that appellant acted rudely and unprofessionally
toward him and an October 28, 2009 report regarding the incident between Ms. Gabino, human
resources liaison and Mr. Grajales, president of the local union, regarding the confrontation
between appellant and Mr. Duplessis. Mr. Grajales contacted Ms. Gabino on October 26, 2009
to discuss the disagreement between appellant and Mr. Duplessis which he stated “became
aggressive and potentially violent.” Mr. Grajales was not present at the time of the October 21,
2009 confrontation between appellant and Mr. Duplessis. Thus, his characterization of
Mr. Duplessis’ actions towards appellant potentially violent and aggressive is not based on
firsthand knowledge. Appellant has not established a compensable employment factor under
FECA in this respect.
Consequently, appellant has not established her claim for an emotional condition as she
has not attributed her claimed condition to any compensable employment factors.15
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty.

15

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record. See L.C., 58 ECAB 493 (2007); Margaret S. Krzycki, 43 ECAB 496 (1992).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 13, 2010 is affirmed.
Issued: December 9, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

